                           United States District Court
                                     for the
                           Southern District of Florida

Eduardo E. Dimingo, Plaintiff,         )
                                       )
v.                                     ) Civil Action No. 17-23010-Civ-Scola
                                       )
Midnight Xpress, Inc. and others,
Defendants.                            )

      Order Adopting Magistrate Judge’s Report And Recommendation
       This matter was referred to United States Magistrate Judge Edwin G.
Torres for a report and recommendation on the Defendants’ motion to tax
costs (ECF No. 104). On October 25, 2018, Judge Torres issued a
report, recommending that the Court grant in part and deny in part the
Defendants’ motion, and award the Defendants costs in the amount of
$1,728.30. (Report, ECF No. 110.) No objections have been filed and the time
to object has passed. Having considered Judge Torres’s report, the record,
and the relevant legal authorities, the Court finds Judge Torres’s report and
recommendation cogent and compelling. The Court therefore affirms and
adopts Judge Torres’s report and recommendation (ECF No. 110).
       The Court also adds that the Defendants sought interest on their costs in
their motion, see Mot., ECF No. 104 at 7, which Judge Torres did not address in
his report. The Court finds that the Defendants are entitled to such interest,
calculated pursuant to 28 U.S.C. § 1961, from the date of entry of judgment.
See, e.g., BankAtlantic v. Blythe Eastman Paine Webber, Inc., 12 F.3d 1045, 1053
(11th Cir. 1994) (“Supreme Court and this circuit’s precedent is clear: When a
district court taxes costs against a losing party, the award of costs bears interest
from the date of the original judgment.” (internal quotation marks and citations
omitted)); Spatz v. Microtel Inns & Suites Franchising, Inc., No. 11–60509–CIV,
2012 WL 1587663, at *8 (S.D. Fla. May 4, 2012) (Rosenbaum, Mag. J.) (“The
Eleventh Circuit, recognizing that § 1961(a) applies to awards of costs, has held
that interest shall accrue on taxable costs from the date the court entered final
judgment.” (internal quotation marks and alterations omitted)).
       Accordingly, the Court grants in part and denies in part the Defendants’
motion (ECF No. 104). The Court awards $1,728.30 in costs, plus interest, to
the Defendants to be paid by Plaintiff Eduardo Dimingo.
Done and ordered at Miami, Florida on January 15, 2019.


                                  _______________________________
                                  Robert N. Scola, Jr.
                                  United States District Judge
